 1 MCGREGOR W. SCOTT
   United States Attorney
 2 Assistant United States Attorney
   2500 Tulare Street
 3 Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   NADIA C. PRINZ
 6 Trial Attorney
   U.S. Dept. of Justice, Criminal Division
 7 Child Exploitation and Obscenity Section
   1400 New York Avenue NW, Suite 600
 8 Washington, DC 20005
   Telephone: (202) 514-3740
 9 Facsimile: (202) 514-1793
   E-mail: nadia.prinz @usdoj.gov
10

11 Attorneys for Plaintiff
   United States of America
12

13

14                               IN THE UNITED STATES DISTRICT COURT

15                                  EASTERN DISTRICT OF CALIFORNIA

16
     UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00180-DAD-BAM
17
                                  Plaintiff,             STIPULATION REGARDING EXCLUDABLE
18                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                           AND ORDER
19
     MATTHEW SHEFFIELD,                                  PROPOSED DATE: May 26, 2020
20                                                       TIME: 1:00 p.m.
                                  Defendant.             COURT: Hon. Barbara A. McAuliffe
21

22
            This case is set for a status conference on April 13, 2020. On March 17, 2020, this Court issued
23
     General Order 611, which suspends all jury trials in the Eastern District of California scheduled to
24
     commence before May 1, 2020. This General Order was entered to address public health concerns
25
     related to COVID-19. On March 18, 2020, this Court issued General Order 612 to further address such
26
     concerns.
27
            Although the General Orders address the district-wide health concern, the Supreme Court has
28
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 2 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 3 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

 4 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 5 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 6 or in writing”).

 7           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 9 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

10 justice served by taking such action outweigh the best interest of the public and the defendant in a

11 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

12 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

13 served by the granting of such continuance outweigh the best interests of the public and the defendant in

14 a speedy trial.” Id.

15           The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7). Although

16 the Speedy Trial Act does not directly address continuances stemming from pandemics, natural

17 disasters, or other emergencies, this Court has discretion to order a continuance in such circumstances.

18 For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance following Mt. St.

19 Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court recognized that the
20 eruption made it impossible for the trial to proceed. Id. at 767-68; see also United States v. Correa, 182

21 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the September 11, 2001

22 terrorist attacks and the resultant public emergency). The coronavirus is posing a similar, albeit more

23 enduring, barrier to the prompt proceedings mandated by the statutory rules.

24           In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7). If continued, this Court should designate a new date for the status

27 conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

28 continuance must be “specifically limited in time”).

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
 1                                               STIPULATION
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
 2

 3 through defendant’s counsel of record, hereby stipulate as follows:

 4          1.     By previous order, this matter was set for a status conference on April 13, 2020.

 5          2.     By this stipulation, defendant now moves to continue the status conference until May 26,
 6
     2020, and to exclude time between April 13, 2020, and May 26, 2020.
 7
            3.     The parties stipulate, and request that the Court find the following:
 8
                   a)      Counsel for defendant desires additional time to consult with his client, to review
 9
            the current charges and conduct further investigation and research related to the charges, to
10

11          discuss potential resolutions with his client, and to evaluate and potentially prepare pretrial

12          motions. In part this is because the government has continued its investigation of the crimes, and
13          there have been ongoing efforts to defeat encryption that the defendant used. The government is
14
            in the process of providing additional discovery that the defense has requested, and counsel and
15
            the defendant will benefit from additional time to consider this new material.
16
                   b)      Counsel for defendant believes that failure to grant the above-requested
17

18          continuance would deny him the reasonable time necessary for effective preparation, taking into

19          account the exercise of due diligence.

20                 c)      The government does not object to the continuance and joins in the request.
21                 d)      In addition to the public health concerns cited by General Orders 611 and 612 and
22
            presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in
23
            this case because counsel or other relevant individuals have been encouraged to telework and
24
            minimize personal contact to the greatest extent possible. It will be difficult to avoid personal
25

26          contact should the hearing proceed.

27                 e)      Based on the above-stated findings, the ends of justice served by continuing the

28          case as requested outweigh the interest of the public and the defendant in a trial within the

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
            original date prescribed by the Speedy Trial Act.
 1

 2                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 3          et seq., within which trial must commence, the time period of April 13, 2020, to May 26, 2020,

 4          inclusive, is deemed excludable under 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results from a
 5
            continuance granted by the Court at defendant’s request on the basis of the Court’s finding that
 6
            the ends of justice served by taking such action outweigh the best interest of the public and the
 7
            defendant in a speedy trial.
 8
            4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the
 9

10 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

11 must commence.

12
            IT IS SO STIPULATED.
13

14    Dated: March 26, 2020                                  MCGREGOR W. SCOTT
                                                             United States Attorney
15
                                                             /s/ David L. Gappa
16                                                           David L. Gappa
                                                             Assistant United States Attorney
17
                                                             /s/ John Garland
18    Dated: March 26, 2020                                   (authorized on 3/26/20)
                                                              John Garland
19
                                                              Counsel for Defendant
20                                                            MATTHEW SHEFFIELD

21                                              ORDER
            IT IS SO ORDERED that the Status Conference is continued from April 13, 2020 to May 26,
22
     2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18
23
     U.S.C.§ 3161(h)(7)(A), B(iv).
24

25 IT IS SO ORDERED.

26      Dated:    March 27, 2020                                /s/ Barbara   A. McAuliffe          _
27                                                     UNITED STATES MAGISTRATE JUDGE

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
